Citation Nr: 1231627	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-42 780 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for service-connected right patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1994 to January 1998. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran provided testimony at an April 2011 hearing before the undersigned.  A transcript of the proceeding is associated with the claims folder.  

The Board notes that the record raises the issue of entitlement to service connection for right heel/foot condition as secondary to right patellofemoral syndrome.  See April 2011 hearing transcript.  This issue has not been addressed by the RO.  As such, the Board REFERS the issue of entitlement to service connection for right heel/foot condition as secondary to right patellofemoral syndrome to the RO for appropriate action.

The Board remanded the claim in November 2011.  There has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's right knee disability has been productive of subjective complaints of pain; objectively, the evidence demonstrates 0 degrees of extension and flexion to no less than 90 degrees, with no additional limitation of motion due to factors such as pain,  weakness, or fatigability, and tenderness of the kneecap.  

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for service-connected right patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5260 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Compliant notice was sent in January 2009 and June 2009 letters and the claim was readjudicated in March 2011 and July 2012 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, obtained private treatment records, afforded the Veteran VA examinations, provided the Veteran an opportunity to testify before the Board, and assisted the Veteran in obtaining evidence.  Based on the foregoing, all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Law and Regulations

The Veteran maintains that she is entitled to a disability rating greater than 10 percent for her service-connected right patellofemoral syndrome.  In that regard, disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The knee can be rated under Diagnostic Codes (DC) 5256, 5257, 5258, 5259, 5260, 5261, 5262, and/or 5263.  38 C.F.R. § 4.71a.  Assigning multiple ratings for the Veteran's right knee disability based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  

Normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

DC's 5260 and 5261 govern the limitation of motion of the knee.  DC 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 pertains to limitation of leg extension.  A noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261.

DC 5257 pertains to recurrent subluxation or lateral instability.  A 10 percent rating is assigned for slight impairment due to recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate impairment due to recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Discussion

In a June 1998 rating decision, service connection was granted for right patellofemoral syndrome, and a 10 percent disability rating was assigned under 38 C.F.R. § 4.71a, DC 5257, effective January 13, 1998.  In December 2008, the Veteran initiated a claim for an increased rating, indicating that her right knee condition had worsened subsequent to her surgery.  In the March 2009 rating action on appeal, the RO denied an increase, and continued the 10 percent disability rating, however, under 38 C.F.R. § 4.71a, DC 5260.

Evidence relevant to the current level of severity of the Veteran's right knee disability includes VA examinations conducted in February 2009, January 2011, and February 2012; private treatment records dated in December 2009 through February 2010; and an April 2011 hearing transcript. 

The Veteran underwent a VA examination in February 2009.  She reported that she experienced intermittent right knee pain, especially with prolonged standing or walking.  She stated that she avoided steps as much as possible.  She reported the inability to kneel, squat, or perform household activities as a result of the knee surgery that she underwent in 2004.  She denied the use of an assistive device, as well as medication.  She indicated that flare-ups occurred with a change in weather.  She stated that she had not worked for the past four or five years and considered herself a homemaker.  

On examination, the Veteran's gait was normal.  There was no evidence of effusion or warmth of the right knee.  When pressure was applied to the right patella, there was no evidence of pain.  Range of motion of the right knee was from 0 to 110 degrees.  Upon three repetitions, range of motion was from 0 to 110 degrees.  At 110 degrees before and after repetition, the Veteran complained of pain and was unable to flex the right knee any further.  Repetitive use did not reveal any additional limitation of motion due to pain, fatigue, weakness, or lack of endurance.  X-rays demonstrate surgical screws, but were otherwise unremarkable.  There was a five inch scar just laterally and distally to the patella.  The scar was vertical, well-healed, non-tender, and non-adherent to the underlying tissue.  Upon review of the claims file, the examiner diagnosed right knee pain secondary to patellofemoral syndrome status post Fulkerson osteotomy and lateral release in 2004.      

A December 2009 private treatment record notes a history of status post Fulkerson procedure.  The x-ray report reveals minimal degenerative changes.  

A January 2010 private magnetic resonance imaging (MRI) report notes a history of right knee pain.  The findings were as follows:  cruciate ligaments were intact and appeared similar; collateral ligaments were intact; the articular cartilage of the medial and lateral compartments were within normal limits; there was no evident articular surface meniscal tear; and there was no significant Baker's (popliteal) cyst present.  

A subsequent January 2010 private treatment record notes the Veteran's continued complaints of right knee pain.  Examination revealed tenderness over the two tibia screws and mild lateral joint line tenderness.  There was no medial joint tenderness.  She demonstrated full range of motion and good strength.  There was no evidence of instability or lymphadenopathy.  The physician stated that he would proceed with the removal of the two screws from the Veteran's right tibia.  

A February 2010 private treatment record shows the Veteran returned for a follow-up evaluation of her right knee post removal of tibia screws.  Her incisions were healing well and there was no sign of infection.  The Veteran was instructed to continue rehabilitation.

The Veteran underwent a second VA examination in January 2011.  She reported severe right knee pain, as well as locking, especially when driving.  She indicated that she could not sit for more than two hours without pain.  She reported that she underwent Fulkerson surgery with osteotomy and lateral release in 2004.  She stated that the surgery, physical therapy, injections, and ultrasonic waves and exercises were not effective in relieving her pain.  She stated that she underwent a second surgery in 2010 for the removal of her tibia screws.  She denied the use of an assistive device.  She reported that she currently worked for a mortgage company during the week, and as part-time waitress on Saturdays.  She stated that she was limited in performing her duties at the mortgage company, as she had trouble with prolonged sitting.  She further stated that she was limited in performing her duties as a waitress because she had difficulty with prolonged standing.  She also indicated that she was unable to participate in strenuous exercise, kneeling, or bending due to her right knee pain.

On examination, the Veteran's gait was normal.  There was evidence of mild tenderness around the posterior side of the right kneecap on palpation.  There was no evidence of a cyst or crepitus.  There was no evidence of bone neoplasm.  The Veteran's strength was a 5/5.  Range of motion of the right knee was from 0 to 90 degrees, with pain at 90 degrees flexion and no pain at 0 degrees of extension.  Upon three repetitions, range of motion was from 0 to 90 degrees, with pain at 90 degrees.  Repetitive use did not reveal any additional limitation of motion due to pain, weakness, stiffness, or fatigability.  There was a 14 x 1 cm well-healed superficial scar on the right patella down the upper leg.  There was no underlying tissue; keloid, edema, or inflammation of the scar.  There was no limitation of movement due to the scar.  There was no pain with palpation to the scar.  Upon review of the claims file, the examiner diagnosed right patellofemoral syndrome status post Fulkerson osteotomy and release in 2004, and removal of screws in 2010.      

During an April 2011 hearing before the Board, the Veteran testified that she underwent right knee surgery in 2004 and in 2010, but continued to experience pain that was worse when she walked.  She asserted that she experienced popping and cracking of her right knee.  She stated that she had numbness on each side of her incision; however, clarified that she did not experience numbness of her scar, but of the knee itself.  She stated that she must take periodic breaks while waitressing due to pain.  She also stated that driving was excruciating.  

Pursuant to the Board remand, the Veteran was afforded a VA examination in February 2012.  She reported that she underwent right knee surgery in 2004 and 2010.  She reported that she experienced intermittent pain on a scale of 6/10, as well as intermittent right knee popping.  She denied the use of an assistive device, as well as medication.  She denied any flare-ups of her right knee.  

On examination, there was no evidence of tenderness or pain to palpation of the joint line or soft tissue.  Muscle strength was a 5/5.  Lachman (anterior stability testing) was normal at 2+.  Posterior drawer testing was normal at 2+.  Medial-lateral testing (valgus/varus pressure to knee) was normal at 2+.  There was no evidence (to include x-ray evidence) of recurrent patellar subluxation or dislocation.  There was no evidence of tibia or fibula impairment.  There was no evidence of locking or effusion.  There was no evidence of genu recurvatum.  X-rays did not reveal degenerative or traumatic arthritis, and were noted as unremarkable.  Range of motion of the right knee was from 0 to 130 degrees, with pain at 130 degrees flexion, and 0 degrees extension, with no objective evidence of pain.  Upon three repetitions, range of motion was from 0 to 130 degrees.  Repetitive use did not reveal any additional limitation of motion due to pain, functional impairment, weakness, stiffness, or fatigability.  There was evidence of a scar due to surgery located below the right patella; the total area of the scar was 12.5 cm long by 3.5 cm (at its widest point).  The scar was linear, vertical, superficial, non-tender, and non-painful.  The scar was not unstable.  There was no evidence of a break in the skin or discoloration.  The scar did not affect the range of motion of the right knee.  

Upon review of the claims file, the examiner indicated that there was no x-ray evidence of degenerative or traumatic arthritis or patellar subluxation.  The examiner indicated that the Veteran's right knee impacted her ability to work, noting that the Veteran's sales job required her to drive clients around, and she must take a break after driving for an hour.  The examiner further noted that the Veteran's condition impacted her physical employment, as she was unable to stand for more than two hours, walk more than two blocks, climb more than 10 steps, and she experienced difficulty squatting and kneeling.  The examiner concluded that the Veteran's right knee condition did not impact her ability to perform sedentary employment.    

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

As detailed above, the RO has historically evaluated the Veteran's service-connected right knee disability under different diagnostic codes as if the residual was initially instability and most recently limitation of motion.  However, instability and limitation of motion (either flexion or extension) are separate diagnoses for which separate diagnostic codes are available and for which separate ratings may be assigned.  

Based on a review of the evidence, the Board concludes that the Veteran's right knee disability is characterized by slight limitation of flexion and pain on motion; thus, her condition is more appropriately evaluated under DC 5260 for limitation of flexion versus 5257 for instability.  

Given the above evidence, the Board finds that the Veteran does not warrant a disability evaluation in excess of 10 percent for her service-connected right patellofemoral syndrome under DC 5260.  While there is evidence of slight limitation of flexion of the right knee, it has been at worse, to 90 degrees with consideration of the DeLuca criteria.  See February 2009, January 2011, and February 2012 VA examination reports.  Absent evidence of limitation of flexion to 30 degrees, the Veteran does not warrant assignment of the next higher 20 percent rating under 38 C.F.R. §  4.71a, DC 5260.  

Regarding extension, there is no evidence of limitation of extension of the right knee, as the Veteran's extension has been noted as 0 in the aforementioned examination reports; thus, she does not warrant a separate compensable rating for her right knee under 38 C.F.R. §  4.71a, DC 5261.  

The record reveals consistent complaints of right knee pain.  During the aforementioned VA examinations, the Veteran reported intermittent knee pain, difficulty sitting for more than two hours, trouble walking up stairs, as well as difficulty standing, kneeling, and bending.  The Board finds that the Veteran's right knee disability most nearly approximates the next-higher 20 percent disability evaluation based on limitation of flexion, even when considering additional functional limitation due to factors such as pain and weakness.  Indeed, upon repetition, the February 2009, January 2011, and February 2012 VA examiners found that there was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance.  Thus, there is no objective evidence to show that pain caused additional functional limitation to such extent as to warrant a higher 20 percent disability rating under DC 5260.  

Moreover, DC 5256 is not applicable, as the Veteran does not, nor has she ever demonstrated ankylosis of her right knee.  Likewise, DC 5257 is not for application in the present case, as there is no objective evidence of instability of the right knee.  Similarly, DC 5258 is not applicable in the present case.  While the Board notes the Veteran's complaints of "locking," during the January 2011 VA examination and "popping," during the February 2012 VA examination, the prior February 2009 VA examination report demonstrates that there is no evidence of warmth or effusion of the right knee, and the most recent February 2012 VA examination report demonstrates that there is no evidence of locking or effusion.  Likewise, DC 5262 is not applicable in the present case.  Although the Veteran underwent surgery in 2010 for the removal of tibia screws, there is no evidence of tibia or fibula impairment.  See February 2012 VA examination report.  Similarly, as the evidence fails to show genu recurvatum, DC 5263 is inapplicable.

As such, while the evidence of record demonstrates mild limitation of flexion of the Veteran's right knee, the Board finds that a rating in excess of 10 percent for such disability is not warranted under 38 C.F.R. § 4.71a, DC's 5256 through 5263.  

Scar

The record shows the Veteran has a residual scar located below her right patella    due her service-connected right patellofemoral syndrome disability, and the Board has considered whether she could be assigned a separate rating based on such scar.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The record does not demonstrate that the criteria for a separate rating for the scar have been met.  The Veteran's scar is located below the right patella and is approximately 12.5 cm long by 3.5 cm (at its widest point).  The scar is superficial, well-healed, non-tender, and non-adherent to the underlying tissue; it is not painful or unstable.  There is no evidence of a break in skin or discoloration.  See VA examination reports dated in February 2009, January 2011, and February 2012.  Finally, the scar does not cause any limitation of motion of the right knee.  See February 2012 VA examination report..  As such, a separate rating for the scar below the Veteran's right patella is not warranted.  See 38 C.F.R. § 4.118 DC's 7801 to 7805 (2011) (The Board has applied the rating criteria effective from October 23, 2008, as the Veteran's claim was received in December 2008).  

As the preponderance of the evidence is against the claim for an increased rating for the Veteran's right patellofemoral syndrome disability, the benefit of the doubt rule does not apply, and the claim for increased rating must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 50.

Extraschedular Consideration

During the January 2011 VA examination, the Veteran stated that she was limited in performing her duties at the mortgage company she worked for during the week, because she had trouble with prolonged sitting as a result of pain in her right knee.    She further stated that she was limited in performing her duties as a waitress (her Saturday job) because she had difficulty with prolonged standing.  During the April 2011 hearing before the Board, she testified that she must take periodic breaks while waitressing due to her right knee pain.  She also testified that driving was excruciating.  In that regard, during the February 2012 VA examination, the effects of the Veteran's disability on her primary job at the mortgage company were noted, as the Veteran needed to take a break after driving for an hour.  As such, the Board must adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected right knee disability.  The discussion above reflects that the Veteran's knee disability is primarily manifested by pain and slight limitation of motion.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  See DC's 5260 and 5261.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected right patellofemoral syndrome is denied.   




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


